                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 SOUTHERN DIVISION

                                         No. 7:14-CV-180-BR

JOYCE MCKIVER, et al.,                             )
                                                   )
               Plaintiffs,                         )
                                                   )
               v.                                  )        ORDER ON BILL OF COSTS
                                                   )
MURPHY-BROWN LLC,                                  )
                                                   )
               Defendant.                          )

       This matter is before the clerk on the application for costs [DE-320] filed by plaintiffs

and the motion for disallowance of costs [DE-3 31] filed by defendant.

       Defendant's appeal [DE-348] remains pending in the Fourth Circuit Court of Appeals.

Given the pending appeal in this matter, the clerk DENIES the application for costs and motion

for disallowance of costs WITHOUT PREJUDICE, and grants permission to the parties to refile

and incorporate their prior filings by reference following the issuance of the mandate of the court

of appeals, if appropriate.


                                         ,,--
       so ORDERED.            This the2.2_ day of September, 2019.


                                                              Peter A. Moore, Jr.
                                                              Clerk of Court
